DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15080678 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follows:
1. (Currently Amended) A method for providing a network based service, the method on a server comprising:
receiving a first request from at least a first user device and a second request from a second user device, the first request including with one or more inputs and the second request including with one or more inputs; 
generating each of 
i) a first proof based a zero-knowledge protocol, 

iii) second proof that the output from the combinational logic was executed without any alteration detected and unrelated to any previous request and the second proof is based on trusted computing or secure boot attestation; 
sending to the first user device and the second user device the output of the combinational logic along with the first proof from the zero-knowledge protocol and the second proof from the zero-knowledge verifiable computing; 
validating, at each of the first user device and the second user device, whether each of i) the first proof and ii) the second proof is valid, the second proof is validated by executing a randomized algorithm using a bounded amount of randomness and reading a bounded number of bits of the second proof; 
confirming, at each of the first user device and the second user device, that both the first proof and the second proof are valid; and 
based on the first proof and the second proof being confirmed, each of the first user device and the second user device designating the output as verified.

15. (Currently Amended) A system for providing a network based service, the system comprising:
	a memory;
	a processor communicatively coupled to the memory, where the processor is configured to perform

generating each of 
i) a first proof based a zero-knowledge protocol, 
ii) an output generated by executing a stateless microtransaction consisting of combinational logic with the one or more inputs from each of the first request and the second request using zero-knowledge verifiable computing, and 
iii) second proof that the output from the combinational logic was executed without any alteration detected and unrelated to any previous request and the second proof is based on trusted computing or secure boot attestation; 
sending to the first user device and the second user device the output of the combinational logic along with the first proof from the zero-knowledge protocol and the second proof from the zero-knowledge verifiable computing; 
validating, at each of the first user device and the second user device, whether each of i) the first proof and ii) the second proof is valid, the second proof is validated by executing a randomized algorithm using a bounded amount of randomness and reading a bounded number of bits of the second proof; 
confirming, at each of the first user device and the second user device, that both the first proof and the second proof are valid; and 
based on the first proof and the second proof being confirmed, each of the first user device and the second user device designating the output as verified.


	receiving a first request from at least a first user device and a second request from a second user device, the first request including with one or more inputs and the second request including with one or more inputs; 
generating each of 
i) a first proof based a zero-knowledge protocol, 
ii) an output generated by executing a stateless microtransaction consisting of combinational logic with the one or more inputs from each of the first request and the second request using zero-knowledge verifiable computing, and 
iii) second proof that the output from the combinational logic was executed without any alteration detected and unrelated to any previous request and the second proof is based on trusted computing or secure boot attestation; 
sending to the first user device and the second user device the output of the combinational logic along with the first proof from the zero-knowledge protocol and the second proof from the zero-knowledge verifiable computing; 
validating, at each of the first user device and the second user device, whether each of i) the first proof and ii) the second proof is valid, the second proof is validated by executing a randomized algorithm using a bounded amount of randomness and reading a bounded number of bits of the second proof; 

based on the first proof and the second proof being confirmed, each of the first user device and the second user device designating the output as verified.


Reasons for Allowance
Claims 1-3, 5-9, 11, 12, 15-17, and 19-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 
After careful review of the original specification, Examiner concludes that Applicant has lexicographically defined the following terms: 
"stateless transaction" is used to mean is a transaction that treats each request
as an independent transaction that is unrelated to any previous request so that the communication
consists of independent pairs of request and response. A stateless protocol does not require the
server to retain session information or status about each communications partner for the duration
of multiple requests. In contrast, a protocol which requires keeping of the internal state on the
server is known as a stateful protocol.
	"verifiable computing" in cryptography, is a method by which one party, the
prover, or as used in this patent a "user", can prove to another party, the verifier as used in this patent a “content provider” or “service provider” providing content that a program has been or is being executed correctly and without modification or tampering.
	"zero-knowledge protocol", in cryptography, is a method by which one party, the
prover, or as used in this patent a "user", can prove to another party, the verifier as used in this

without conveying any information apart from the fact that the statement is indeed true.
	"zero-knowledge verifiable computing" is a method of verifiable computing
which can also function as a zero-knowledge protocol. Examples of zero-knowledge verifiable
computing are succinct computational integrity and privacy (SCIP) technique, zero-knowledge
succinct non-interactive argument of knowledge (zk-snark) technique, and the zero-knowledge
protocol with a probabilistically checkable proof (PCP) technique.

The examined claims are therefore construed with these lexicographic definitions.  See MPEP § 2111.01IV.  Additionally, Examiner cannot locate any other lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Therefore, except for the terms expressly recited above that have been lexicographically defined, Examiner concludes that Applicant is not his own lexicographer for any other terms or phrases.  See MPEP § 2111.01 IV. 

Cryptographically verifiable computing, using technology known as Probabilistically Checkable Proofs (PCPs) and Succinct variants such as zkSNARK and SCIP, have been known in the art for years but have yet to gain popular commercial use because they have such high overhead and are limited to simple and concise programs which can be implemented, run, and verified quickly.  The instant claims attempt to use zero-knowledge protocol and zero-knowledge verifiable computing to enable two mutually untrusting parties to transact with each other with a verified utility function which provides a high probability guarantee of the integrity of the function.  Further, the instant claims attempt to improve the efficiency with the intention of 
The instant claims attempt to improve the efficiency of zero-knowledge verifiable computing. The instant claim achieves this by receiving a first request from at least a first user device and a second request from a second user device, the first request including with one or more inputs and the second request including with one or more inputs; generating each of i) a first proof based a zero-knowledge protocol, ii) an output generated by executing a stateless microtransaction consisting of combinational logic with the one or more inputs from each of the first request and the second request using zero-knowledge verifiable computing, and iii) from the combinational logic was executed without any alteration detected and unrelated to any previous request and the second proof is based on trusted computing or secure boot attestation; sending to the first user device and the second user device the output of the combinational logic along with the first proof from the zero-knowledge protocol and the second proof from the zero-knowledge verifiable computing; validating, at each of the first user device and the second user device, whether each of i) the first proof and ii) the second proof is valid, the second proof is validated by executing a randomized algorithm using a bounded amount of randomness and reading a bounded number of bits of the second proof; confirming, at each of the first user device and the second user device, that both the first proof and the second proof are valid; and based on the first proof and the second proof being confirmed, each of the first user device and the second user device designating the output as verified.  
Performing a stateless transaction based on combinational logic is conventional at the time of the invention as evidenced by the cited reference (US 20150205834 A1 “Keeton”). Using zero-knowledge verifiable computing to execute a program is conventional at the time of the 
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.S./Examiner, Art Unit 3685     

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685